
	
		I
		111th CONGRESS
		1st Session
		H. R. 1847
		IN THE HOUSE OF REPRESENTATIVES
		
			April 1, 2009
			Mrs. Capito (for
			 herself and Mr. Shimkus) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To require the inclusion of coal-derived fuel at certain
		  volumes in aviation fuel, motor vehicle fuel, home heating oil, and boiler
		  fuel.
	
	
		1.Short titleThis Act may be cited as the
			 Clean Coal-Derived Fuels for Energy
			 Security Act of 2009.
		2.DefinitionsIn this Act:
			(1)Clean
			 coal-derived fuel
				(A)In
			 generalThe term clean coal-derived fuel means
			 aviation fuel, motor vehicle fuel, home heating oil, or boiler fuel that
			 is—
					(i)substantially
			 derived from the coal resources of the United States; and
					(ii)refined or
			 otherwise processed at a facility located in the United States that captures up
			 to 100 percent of the carbon dioxide emissions that would otherwise be released
			 at the facility.
					(B)InclusionsThe
			 term clean coal-derived fuel may include any other resource that
			 is extracted, grown, produced, or recovered in the United States.
				(2)Covered
			 fuelThe term covered fuel means—
				(A)aviation
			 fuel;
				(B)motor vehicle
			 fuel;
				(C)home heating oil;
			 and
				(D)boiler
			 fuel.
				(3)Small
			 refineryThe term small
			 refinery means a refinery for which the average aggregate daily crude
			 oil throughput for a calendar year (as determined by dividing the aggregate
			 throughput for the calendar year by the number of days in the calendar year)
			 does not exceed 75,000 barrels.
			3.Clean coal-derived
			 fuel program
			(a)Program
				(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the President shall promulgate regulations to ensure that covered fuel
			 sold or introduced into commerce in the United States (except in noncontiguous
			 States or territories), on an annual average basis, contains the applicable
			 volume of clean coal-derived fuel determined in accordance with paragraph
			 (4).
				(2)Provisions of
			 regulationsRegardless of the date of promulgation, the
			 regulations promulgated under paragraph (1)—
					(A)shall contain
			 compliance provisions applicable to refineries, blenders, distributors, and
			 importers, as appropriate, to ensure that—
						(i)the
			 requirements of this subsection are met; and
						(ii)clean
			 coal-derived fuels produced from facilities for the purpose of compliance with
			 this Act result in life cycle greenhouse gas emissions that are not greater
			 than gasoline; and
						(B)shall not—
						(i)restrict
			 geographic areas in the contiguous United States in which clean coal-derived
			 fuel may be used; or
						(ii)impose any
			 per-gallon obligation for the use of clean coal-derived fuel.
						(3)Relationship to
			 other regulationsRegulations promulgated under this paragraph
			 shall, to the maximum extent practicable, incorporate the program structure,
			 compliance and reporting requirements established under the final regulations
			 promulgated to implement the renewable fuel program established by the
			 amendment made by section 1501(a)(2) of the Energy Policy Act of 2005 (Public
			 Law 109–58; 119 Stat. 1067).
				(4)Applicable
			 volume
					(A)Calendar years
			 2015 through 2022For the purpose of this subsection, the
			 applicable volume for any of calendar years 2015 through 2022 shall be
			 determined in accordance with the following table:
						
							
								
									Applicable volume of
					 clean coal-derived fuel
									
									Calendar year:(in billions of gallons):
									
								
								
									20150.75
									
									20161.5
									
									20172.25
									
									20183.00
									
									20193.75
									
									20204.5
									
									20215.25
									
									20226.0.
									
								
							
						
					(B)Calendar year
			 2023 and thereafterSubject to subparagraph (C), for the purposes
			 of this subsection, the applicable volume for calendar year 2023 and each
			 calendar year thereafter shall be determined by the President, in coordination
			 with the Secretary and the Administrator of the Environmental Protection
			 Agency, based on a review of the implementation of the program during calendar
			 years 2015 through 2022, including a review of—
						(i)the impact of
			 clean coal-derived fuels on the energy security of the United States;
						(ii)the
			 expected annual rate of future production of clean coal-derived fuels;
			 and
						(iii)the impact of
			 the use of clean coal-derived fuels on other factors, including job creation,
			 rural economic development, and the environment.
						(C)Minimum
			 applicable volumeFor the purpose of this subsection, the
			 applicable volume for calendar year 2023 and each calendar year thereafter
			 shall be equal to the product obtained by multiplying—
						(i)the
			 number of gallons of covered fuel that the President estimates will be sold or
			 introduced into commerce in the calendar year; and
						(ii)the
			 ratio that—
							(I)6,000,000,000
			 gallons of clean coal-derived fuel; bears to
							(II)the number of
			 gallons of covered fuel sold or introduced into commerce in calendar year
			 2022.
							(b)Applicable
			 percentages
				(1)Provision of
			 estimate of volumes of certain fuel salesNot later than October
			 31 of each of calendar years 2015 through 2021, the Administrator of the Energy
			 Information Administration shall provide to the President an estimate, with
			 respect to the following calendar year, of the volumes of covered fuel
			 projected to be sold or introduced into commerce in the United States.
				(2)Determination of
			 applicable percentages
					(A)In
			 generalNot later than November 30 of each of calendar years 2015
			 through 2022, based on the estimate provided under paragraph (1), the President
			 shall determine and publish in the Federal Register, with respect to the
			 following calendar year, the clean coal-derived fuel obligation that ensures
			 that the requirements of subsection (a) are met.
					(B)Required
			 elementsThe clean coal-derived fuel obligation determined for a
			 calendar year under subparagraph (A) shall—
						(i)be
			 applicable to refineries, blenders, and importers, as appropriate;
						(ii)be
			 expressed in terms of a volume percentage of covered fuel sold or introduced
			 into commerce in the United States; and
						(iii)subject to
			 paragraph (3)(A), consist of a single applicable percentage that applies to all
			 categories of persons specified in clause (i).
						(3)AdjustmentsIn
			 determining the applicable percentage for a calendar year, the President shall
			 make adjustments—
					(A)to prevent the
			 imposition of redundant obligations on any person specified in paragraph
			 (2)(B)(i); and
					(B)to account for the
			 use of clean coal-derived fuel during the previous calendar year by small
			 refineries that are exempt under subsection (f).
					(c)Volume
			 conversion factors for clean coal-derived fuels based on energy
			 content
				(1)In
			 generalFor the purpose of subsection (a), the President shall
			 assign values to specific types of clean coal-derived fuel for the purpose of
			 satisfying the fuel volume requirements of subsection (a)(4) in accordance with
			 this subsection.
				(2)Energy content
			 relative to diesel fuelFor clean coal-derived fuels, 1 gallon of
			 the clean coal-derived fuel shall be considered to be the equivalent of 1
			 gallon of diesel fuel multiplied by the ratio that—
					(A)the number of
			 British thermal units of energy produced by the combustion of 1 gallon of the
			 clean coal-derived fuel (as measured under conditions determined by the
			 Secretary); bears to
					(B)the number of
			 British thermal units of energy produced by the combustion of 1 gallon of
			 diesel fuel (as measured under conditions determined by the Secretary to be
			 comparable to conditions described in subparagraph (A)).
					(d)Credit
			 program
				(1)In
			 generalThe President, in consultation with the Secretary and the
			 clean coal-derived fuel requirement of this section.
				(2)Market
			 transparencyIn carrying out the credit program under this
			 subsection, the President shall facilitate price transparency in markets for
			 the sale and trade of credits, with due regard for the public interest, the
			 integrity of those markets, fair competition, and the protection of
			 consumers.
				(e)Waivers
				(1)In
			 generalThe President, in consultation with the Secretary and the
			 Administrator of the Environmental Protection Agency, may waive the
			 requirements of subsection (a) in whole or in part on petition by 1 or more
			 States by reducing the national quantity of clean coal-derived fuel required
			 under subsection (a), based on a determination by the President (after public
			 notice and opportunity for comment), that—
					(A)implementation of
			 the requirement would severely harm the economy or environment of a State, a
			 region, or the United States; or
					(B)extreme and
			 unusual circumstances exist that prevent distribution of an adequate supply of
			 domestically produced clean coal-derived fuel to consumers in the United
			 States.
					(2)Petitions for
			 waiversThe President, in consultation with the Secretary and the
			 Administrator of the Environmental Protection Agency, shall approve or
			 disapprove a State petition for a waiver of the requirements of subsection (a)
			 within 90 days after the date on which the petition is received by the
			 President.
				(3)Termination of
			 waiversA waiver granted under paragraph (1) shall terminate
			 after 1 year, but may be renewed by the President after consultation with the
			 Secretary and the Administrator of the Environmental Protection Agency.
				(f)Small
			 refineries
				(1)Temporary
			 exemption
					(A)In
			 generalThe requirements of subsection (a) shall not apply to
			 small refineries until calendar year 2018.
					(B)Extension of
			 exemption
						(i)Study by
			 SecretaryNot later than December 31, 2013, the Secretary shall
			 submit to the President and Congress a report describing the results of a study
			 to determine whether compliance with the requirements of subsection (a) would
			 impose a disproportionate economic hardship on small refineries.
						(ii)Extension of
			 exemptionIn the case of a small refinery that the Secretary
			 determines under clause (i) would be subject to a disproportionate economic
			 hardship if required to comply with subsection (a), the President shall extend
			 the exemption under subparagraph (A) for the small refinery for a period of not
			 less than 2 additional years.
						(2)Petitions based
			 on disproportionate economic hardship
					(A)Extension of
			 exemptionA small refinery may at any time petition the President
			 for an extension of the exemption under paragraph (1) for the reason of
			 disproportionate economic hardship.
					(B)Evaluation of
			 petitionsIn evaluating a petition under subparagraph (A), the
			 President, in consultation with the Secretary, shall consider the findings of
			 the study under paragraph (1)(B) and other economic factors.
					(C)Deadline for
			 action on petitionsThe President shall act on any petition
			 submitted by a small refinery for a hardship exemption not later than 90 days
			 after the date of receipt of the petition.
					(3)Opt-in for small
			 refineriesA small refinery shall be subject to the requirements
			 of subsection (a) if the small refinery notifies the President that the small
			 refinery waives the exemption under paragraph (1).
				(g)Penalties and
			 enforcement
				(1)Civil
			 penalties
					(A)In
			 generalAny person that violates a regulation promulgated under
			 subsection (a), or that fails to furnish any information required under such a
			 regulation, shall be liable to the United States for a civil penalty of not
			 more than the total of—
						(i)$25,000 for each
			 day of the violation; and
						(ii)the
			 amount of economic benefit or savings received by the person resulting from the
			 violation, as determined by the President.
						(B)CollectionCivil
			 penalties under subparagraph (A) shall be assessed by, and collected in a civil
			 action brought by, the Secretary or such other officer of the United States as
			 is designated by the President.
					(2)Injunctive
			 authority
					(A)In
			 generalThe district courts of the United States shall have
			 jurisdiction to—
						(i)restrain a
			 violation of a regulation promulgated under subsection (a);
						(ii)award other
			 appropriate relief; and
						(iii)compel the
			 furnishing of information required under the regulation.
						(B)ActionsAn
			 action to restrain such violations and compel such actions shall be brought by
			 and in the name of the United States.
					(C)SubpoenasIn
			 the action, a subpoena for a witness who is required to attend a district court
			 in any district may apply in any other district.
					(h)Effective
			 dateExcept as otherwise specifically provided in this section,
			 this section takes effect on January 1, 2015.
			
